DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-18 are currently pending in the application.
Acknowledgement is made of addition of claims 10-18.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 10 each calls for the limitation “a turbine/turbomachinery arranged to generate net work of the apparatus in the heat engine mode”. This limitation constitutes new matter because at the time the application was file, the limitation above was not presented in the specification. The term “net work” is not contemplated by the specification. Accordingly, the manner in which the turbine/turbomachinery is arranged to generate net work of the apparatus in the heat engine mode is considered new matter.

Claims 2-9 and 11-18 are rejected under 35 U.S.C. 112(a) for their dependency on a claim that fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 10 each call for the limitation “a turbine/turbomachinery arranged to generate net work of the apparatus in the heat engine mode”; which limitation is indefinite as the limitation attempts to define the subject-matter in terms of the result to be achieved, without providing the technical features necessary for achieving this result. Note: the manner in which the turbine/turbomachinery generates net work of the apparatus in the heat engine mode is not specified.
For examination purposes, the limitation “a turbine arranged to generate net work of the apparatus in the heat engine mode” will be interpreted as a “a turbine arranged to generate work”.

Claim 5 calls for the limitation “the second heat storage unit” (see preamble); which limitation lacks antecedent basis. 

For examination purposes, “the second heat storage unit” will be interpreted as “the second heat storage fluid”.

Claims 2-9 and 11-18 are rejected under 35 U.S.C. 112(b) for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hays (US 6644062 B1).

Regarding claim 1:
Hays discloses an energy storage and retrieval apparatus operable in a refrigerator mode and a heat engine mode (Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")), the apparatus comprising: 
a compressor #4; 
a first heat exchanger #7; 
a turbine #10 arranged to generate work; 
a second heat exchanger #1; and 
a working fluid that flows in a closed cycle including, in sequence, the compressor, the first heat exchanger, the turbine, and the second heat exchanger (col. 3, L 1-17) when the apparatus operates in the refrigerator mode (the limitation “the apparatus operates in the refrigerator mode” is a contingent limitation. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04, II. Contingent limitations, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)), 
wherein the working fluid transfers heat to a first heat storage fluid in the first heat exchanger when the apparatus operates in the refrigerator mode, and wherein the working fluid receives heat from a second heat storage fluid in the second heat exchanger when the apparatus operates in the refrigerator mode (see Fig. 1, col. 3, L 18-25; and note above pertaining to contingent limitations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hays (US 6644062 B1) in view of Cahn (US 4089744 A).

Regarding claim 2:
Hays discloses all the limitations, except for a first hot heat storage tank; and a first cold heat storage tank, wherein the first heat storage fluid flows from the first cold heat storage tank to the first hot heat storage tank when the apparatus operates in the refrigerator mode.

In the same field of endeavor, Cahn teaches an energy storage apparatus comprising heat exchangers for transferring heat and receiving heat from the working fluid in a closed loop circuit (Fig. 2); wherein the system comprises a first hot heat storage tank, a first cold heat storage tank; wherein a first heat storage fluid that flows through a first heat exchanger flows from the first cold heat storage tank to the first hot heat storage tank when the apparatus operates in the refrigerator mode (see at least Fig. 2 and description thereon).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Hays with the claimed arrangement above as taught by Cahn.

One of ordinary skills would have recognized that doing so would have allowed thermal energy from the system to be harvested and stored for other purposes such as producing power as suggested by Cahn (see at least abstract).

Regarding claims 3-4 and 8-9:
Saji either alone or as modified discloses all the limitations, except for wherein the first heat storage fluid comprises molten salt comprising a eutectic mixture of sodium nitrate and potassium nitrate; and wherein the working fluid is either air or Argon.

By official notice, the examiner submits that the claimed heat storage fluid and working fluids above are well known in the art.

Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)); it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Hays either alone or as modified with the claimed heat storage fluids and working fluids above as per MPEP 2144.06 – II.

One of ordinary skills would have recognized that doing so would have facilitated practice of the invention; at least by virtue of employing well known, easily accessible, and relatively cheap heat storage fluid and working fluids.

Regarding claim 5:
The subject matter claimed here is substantially similar to that of claim 2. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 2 above for the rejection of claim 5.

In sum, the device of Hays is modified so that the two heat exchangers supply and reject heat from the closed loop circuit using the arrangement of the heat exchangers and the storage tanks as shown in Cahn.

Regarding claims 6-7:
Hays as modified discloses all the limitations, except for wherein the second heat storage fluid comprises water and an antifreeze compound.

By official notice, the examiner submits that the claimed heat storage fluid above is well known in the art.

Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)); it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Hays as modified with the claimed heat storage fluids above as per MPEP 2144.06 – II.

One of ordinary skills would have recognized that doing so would have facilitated practice of the invention; at least by virtue of employing a well-known, easily accessible, and relatively cheap heat storage fluid.

Regarding claims 10-18:
The subject matter claimed here is substantially similar to that of claims 1-9. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claims 1-9 above for the rejection of claims 10-18.

Response to Arguments
Applicant’s arguments filed on 07/08/2022 with respect to the rejection(s) based on Saji have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection has been made.

It has been pointed out to the applicant that Hay discloses all the structural limitations required by at least claim 1.

It was pointed out to the applicant that the terms “operable in a refrigerator mode and a heat engine mode” do not further limit the invention as claimed as said limitation do not provide any structural modifier to the claimed elements; rather, just a purpose or intended use of the invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987).

Furthermore, the limitation “the apparatus operates in the refrigerator mode” found in at least claim 1 is a contingent limitation. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04, II. Contingent limitations, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

Accordingly, claim 1 in its current form, is correctly rejected as being anticipated by Hays.

All the claims in this application have been rejected as being unpatentable over the combination of the prior art of record (see elaborated rejection above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/08/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763